 

Exhibit 10.5

 

 

 

FORM OF RESTRICTED STOCK UNIT AGREEMENT

FOR NON-EMPLOYEE DIRECTORS

 

H.B. FULLER COMPANY

 

RESTRICTED STOCK UNIT AWARD AGREEMENT
(Under the H.B. Fuller Company 2016 Master Incentive Plan)

 

THIS AGREEMENT, dated as of _______________, 20___, is entered into between
H.B. Fuller Company, a Minnesota corporation (the “Company”), and
____________________, a non-employee director of the Company (“Participant”).

 

WHEREAS, the Company, pursuant to the H.B. Fuller Company 2016 Master Incentive
Plan (the “Plan”), wishes to award to Participant Restricted Stock Units,
representing the right to receive shares of common stock, par value $1.00 per
share, of the Company (“Common Stock”), subject to certain restrictions and on
the terms and conditions contained in this Agreement and the Plan;

 

WHEREAS, Participant’s rights to receive Shares of Common Stock hereunder are
sometimes referred to as “Restricted Stock Units” in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and agreements set forth
herein, the parties hereto hereby agree as follows:

 

1.     Award of Restricted Stock Units. The Company, effective as of the date of
this Agreement, hereby grants to Participant an award of ______ Restricted Stock
Units, each Restricted Stock Unit representing the right to receive one share of
Common Stock on such date as set forth herein, plus an additional amount
pursuant to Section 2(b) hereof, subject to the terms and conditions set forth
in this Agreement.

 

2.     Rights of Participant with Respect to the Restricted Stock Units.

 

(a)     No Shareholder Rights. The Restricted Stock Units granted pursuant to
this Agreement do not and shall not entitle Participant to any rights of a
shareholder of Common Stock. The rights of Participant with respect to the
Restricted Stock Units shall remain forfeitable at all times prior to the date
on which such rights become vested, and the restrictions with respect to the
Restricted Stock Units lapse, in accordance with Section 3 hereof.

 

(b)     Dividend Equivalents. As long as Participant holds Restricted Stock
Units granted pursuant to this Agreement, the Company shall credit to
Participant, on each date that the Company pays a cash dividend to holders of
Common Stock generally, an additional number of Restricted Stock Units
(“Additional Restricted Stock Units”) equal to the total number of whole
Restricted Stock Units and Additional Restricted Stock Units previously credited
to Participant under this Agreement multiplied by the dollar amount of the cash
dividend paid per share of Common Stock by the Company on such date, divided by
the Fair Market Value of a share of Common Stock on such date. Any fractional
Restricted Stock Unit resulting from such calculation shall be included in the
Additional Restricted Stock Units. A report showing the number of Additional
Restricted Stock Units so credited shall be sent to Participant periodically, as
determined by the Company. The Additional Restricted Stock Units so credited
shall be subject to the same terms and conditions as the Restricted Stock Units
granted pursuant to this Agreement and the Additional Restricted Stock Units
shall be forfeited in the event that the Restricted Stock Units with respect to
which the dividend equivalents were credited are forfeited.

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     Issuance of Shares; Conversion of Restricted Stock Units. No shares of
Common Stock shall be issued to Participant prior to the date on which the
Restricted Stock Units vest, and the restrictions with respect to the Restricted
Stock Units lapse, in accordance with Section 3 hereof. Neither this
Section 2(c) nor any action taken pursuant to or in accordance with this
Section 2(c) shall be construed to create a trust of any kind. After any
Restricted Stock Units vest pursuant to Section 3 hereof, the Company shall
promptly cause to be issued, in either certificated or uncertificated form,
shares of Common Stock registered in Participant’s name or in the name of
Participant’s legal representatives, beneficiaries or heirs, as the case may be,
in payment of such vested whole Restricted Stock Units and any Additional
Restricted Stock Units and shall cause such certificated or uncertificated
shares to be delivered to Participant or Participant’s legal representatives,
beneficiaries or heirs, as the case may be. In no event shall issuance of shares
occur more than ninety (90) days after the applicable vesting date. The value of
any fractional Restricted Stock Unit shall be cancelled at the time certificated
or uncertificated shares are delivered to Participant in payment of the
Restricted Stock Units and any Additional Restricted Stock Units.

 

3.     Vesting; Forfeiture.

 

(a)     Vesting. Subject to the terms and conditions of this Agreement, the
Restricted Stock Units shall vest in full, and the restrictions with respect to
the Restricted Stock Units shall lapse, on the earlier of (i) _____________, or
(ii) the date on which the director reaches the mandatory retirement age under
the Company’s policy with respect to directors’ retirement from the Board of
Directors, provided, in each case, that Participant continuously serves as a
director of the Company until the earliest of such dates.

 

(b)     Early Vesting. Notwithstanding the vesting provision contained in
Section 3(a) above, but subject to the other terms and conditions set forth
herein, upon the occurrence of a “Change in Control” (as defined below) or in
the event of Participant’s death or permanent disability (within the meaning of
Section 409A(a)(2)(C)(i) of the Code), Participant or Participant’s legal
representatives, beneficiaries or heirs, as the case may be, shall become
immediately vested in all of the Restricted Stock Units, and the restrictions
with respect to the Restricted Stock Units shall lapse, as of the date of such
Change in Control, death or permanent disability. Issuance of the shares shall
be made as soon as administratively feasible (but in no event more than ninety
(90) days) following Participant’s death or permanent disability, as applicable.
Such payment shall be made promptly following the date of the Change in Control.

 

(c)     Change in Control. For the purposes of this Agreement, a “Change in
Control” shall be deemed to have occurred upon any of the following events:

 

 

(1)

a public announcement (which, for purposes hereof, shall include, without
limitation, a report filed pursuant to Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) that any individual, corporation,
partnership, association, trust or other entity becomes the beneficial owner (as
defined in Rule 13(d)(3) promulgated under the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more of the voting
power of the Company then outstanding;

 

 
2

--------------------------------------------------------------------------------

 

 

 

(2)

the individuals who, as of the date of this Agreement, are members of the Board
of Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board (provided, however, that if the
election or nomination for election by the Company’s shareholders of any new
director was approved by a vote of at least a majority of the Incumbent Board,
such new director shall be considered to be a member of the Incumbent Board);

 

 

(3)

the approval of the shareholders of the Company, and consummation, of (i) any
consolidation, merger or statutory share exchange of the Company with any person
in which the surviving entity would not have as its directors at least 60% of
the Incumbent Board and as a result of which those persons who were shareholders
of the Company immediately prior to such transaction would not hold, immediately
after such transaction, at least 60% of the voting power of the Company then
outstanding or the combined voting power of the surviving entity’s then
outstanding voting securities; (ii) any sale, lease, exchange or other transfer
in one transaction or series of related transactions substantially all of the
assets of the Company; or (iii) the adoption of any plan or proposal for the
complete or partial liquidation or dissolution of the Company; or

 

 

(4)

a determination by a majority of the members of the Incumbent Board, in their
sole and absolute discretion, that there has been a Change in Control of the
Company.

 

For purposes of this Section 3(c), “voting power” when used with reference to
the Company shall mean the voting power of all classes and series of capital
stock of the Company now or hereafter authorized.

 

(d)     Forfeiture. If Participant ceases to serve as a director of the Company
for any reason other than those set forth in Section 3(b) hereof prior to the
vesting of the Restricted Stock Units pursuant to Section 3(b) hereof,
Participant’s rights to all of the unvested Restricted Stock Units shall be
immediately and irrevocably forfeited, including the right to receive any
Additional Restricted Stock Units.

 

4.     Restrictions on Transfer. The Restricted Stock Units shall not be
transferable other than by will or by the laws of descent and distribution.
Notwithstanding the foregoing, Participant may, in the manner established by the
Committee, designate a beneficiary or beneficiaries to exercise the rights of
Participant and receive any property distributable with respect to the
Restricted Stock Units upon the death of Participant. Each right under this
Agreement shall be exercisable during Participant’s lifetime only by Participant
or, if permissible under applicable law, by Participant’s legal representative.
The Restricted Stock Units and any rights under this Agreement may not be sold,
assigned, transferred, pledged, alienated, attached or otherwise encumbered and
any purported sale, assignment, transfer, pledge, alienation, attachment or
encumbrance shall be void and unenforceable against the Company or any
Affiliate.

 

5.     Income Tax Matters. Participant understands and agrees that the Company
has not advised Participant regarding Participant's income tax liability in
connection with the grant of Restricted Stock Units pursuant to this Agreement.
Participant further understands and agrees that he or she is responsible for
consulting his or her own tax counsel on questions regarding his or her tax
liability in connection with the grant of the Shares and upon the vesting of the
Shares and any subsequent disposition of the Shares, and that Participant is
solely responsible for such tax liability.

 

 
3

--------------------------------------------------------------------------------

 

 

6.     Securities Matters. No shares of Common Stock shall be issued pursuant to
this Agreement prior to such time as counsel to the Company shall have
determined that the issuance of such shares will not violate any securities or
other laws, rules or regulations. The Company shall not be required to deliver
any shares of Common Stock until the requirements of any applicable securities
or other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied. In
addition, the grant of these Restricted Stock Units and/or the delivery of any
shares of Common Stock under this Agreement are subject to the Company’s
Executive and Key Manager Compensation Clawback Policy and any other clawback
policies the Company may adopt in the future to conform to the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 (or any other applicable law)
and any applicable rules and regulations of the Securities and Exchange
Commission or applicable stock exchange.

 

7.     Tax Consequences. Participant agrees that the Company does not have a
duty to design or administer the Plan or its other compensation programs in a
manner that minimize the Participant’s tax liabilities. Participant will not
make any claim against the Company, or any of its officers, directors, employees
or affiliates related to tax liabilities arising from the Restricted Stock Units
or the Participant’s other compensation.

 

8.     Adjustments. In the event that the Committee shall determine that any
dividend or other distribution (whether in the form of cash, shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or other securities of the Company, issuance of
warrants or other rights to purchase shares or other securities of the Company
or other similar corporate transaction or event affects the Common Stock such
that an adjustment is necessary in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under this
Agreement, then the Committee shall, in such manner as it may deem equitable, in
its sole discretion, adjust any or all of the number and type of shares subject
to the Restricted Stock Units.

 

9.     General Provisions.

 

(a)     Interpretations. This Agreement is subject in all respects to the terms
of the Plan. Terms used herein which are defined in the Plan shall have the
respective meanings ascribed to such terms in the Plan, unless otherwise defined
herein. In the event that any provision of this Agreement is inconsistent with
the terms of the Plan, the terms of the Plan shall govern. Any question of
administration or interpretation arising under this Agreement shall be
determined by the Committee, and such determination shall be final and
conclusive upon all parties in interest.

 

(b)     Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

 

 
4

--------------------------------------------------------------------------------

 

 

(c)     Severability. If any provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction under any law
deemed to be applicable by the Committee, such provision shall be construed or
deemed amended to conform to the applicable law, or if it cannot be so construed
or amended without, in the determination of the Committee, materially altering
the purpose or intent of this Agreement, such provision shall be stricken as to
such jurisdiction or this Agreement, and the remainder of this Agreement shall
remain in full force and effect.

 

(d)     Governing Law. The internal law, and not the law of conflicts, of the
State of Minnesota will govern all questions concerning the validity,
construction and effect of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

 

 

H.B. FULLER COMPANY

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

                Participant             Date:    

 

 

 

 


 

5